Exhibit 10.2

EXECUTION VERSION

SBA TOWER TRUST

U.S. $610,000,000 Secured Tower Revenue Securities, Series 2012-1

PURCHASE AGREEMENT

July 26, 2012

Barclays Capital Inc.

Deutsche Bank Securities Inc.

as Representatives of the several Initial

Purchasers listed in Schedule I hereto

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

SBA Tower Trust (the “Trust”), a New York common law trust formed pursuant to
the Trust and Servicing Agreement (the “Initial Trust Agreement”), dated as of
November 18, 2005 (the “Initial Closing Date”), among SBA Depositor LLC, a
Delaware limited liability company (the “Depositor”), Midland Loan Services, a
division of PNC Bank, National Association, as servicer (the “Servicer”), and
Deutsche Bank Trust Company Americas, as successor in interest to Bank of
America, N.A., successor by merger to LaSalle Bank National Association, as
trustee (the “Trustee”), as supplemented by the First Trust Agreement Supplement
(the “First Trust Agreement Supplement”), dated as of November 6, 2006 (the
“2006 Closing Date”), the Second Trust Agreement Supplement (the “Second Trust
Agreement Supplement”), dated as of April 16, 2010 (the “2010 Closing Date”),
and the Third Trust Agreement Supplement (the “Third Trust Agreement
Supplement”), dated as of the 2010 Closing Date (the Initial Trust Agreement, as
so supplemented, the “Existing Trust Agreement”), and as further supplemented by
the Fourth Trust Agreement Supplement (the “Closing Date Trust Agreement
Supplement”), to be dated as of the Closing Date (as hereinafter defined), in
each case, between the Servicer and the Trustee (the Existing Trust Agreement as
so supplemented, the “Trust Agreement”), proposes to issue U.S.$610,000,000
principal amount of its Secured Tower Revenue Securities, Series 2012-1, 2.933%
Subclass 2012-1C (the “Offered Certificates”), representing a fractional
undivided interest in the Trust. Capitalized terms used herein and not otherwise
herein defined shall have the meanings assigned to such terms in the Trust
Agreement.



--------------------------------------------------------------------------------

The assets of the Trust currently consist primarily of a monthly pay,
nonrecourse mortgage loan (the “Existing Mortgage Loan”) in an aggregate
principal amount of $1,230,000,000, evidenced by two promissory notes (the “2010
Notes”), in respect of which each of SBA Properties, Inc. (“SBA Properties”),
SBA Sites, Inc. (“SBA Sites”) and SBA Structures, Inc. (“SBA Structures”), each
a Florida corporation (each an “Existing Borrower” and collectively, the
“Existing Borrowers”), is currently jointly and severally liable pursuant to the
Amended and Restated Loan and Security Agreement dated as of the Initial Closing
Date, between the Depositor and SBA Properties, as amended and supplemented by
the Second Loan and Security Agreement Supplement and Amendment, dated as of the
2006 Closing Date, the Third Loan and Security Agreement Supplement and
Amendment, dated as of the 2010 Closing Date, and the Fourth Loan and Security
Agreement Supplement and Amendment, dated as of the 2010 Closing Date (as so
amended and supplemented, the “Existing Loan Agreement”), in each case, between
the Servicer on behalf of the Trustee and the Borrowers then party thereto. The
Trust issued Certificates in two subclasses on the 2010 Closing Date (the “2010
Certificates”).

On the Closing Date, (a) SBA Infrastructure, LLC, a Delaware limited liability
company (“SBA Infrastructure”), SBA Towers USVI II, Inc., a Florida corporation
(“SBA USVI”), and SBA Monarch Towers III, LLC, a Delaware limited liability
company (“SBA Monarch” and, together with SBA Infrastructure and SBA USVI, the
“SBA III Borrowers”), will become additional borrowers under the Existing Loan
Agreement, as supplemented by the Fifth Loan and Security Agreement Supplement
and Amendment, to be dated as of the Closing Date (the “Closing Date Loan
Supplement”), among the Existing Borrowers, the SBA III Borrowers and the
Servicer on behalf of the Trustee (as supplemented, the “Loan Agreement”),
(b) the outstanding principal amount of the Existing Mortgage Loan will be
increased by $610,000,000 (the “Closing Date Mortgage Loan Increase”), which
Closing Date Mortgage Loan Increase will be evidenced by one promissory note
(the “2012 Note”), and (c) pursuant to Section 3.25 of the Trust Agreement, upon
the execution of the Closing Date Loan Supplement, the Trustee will execute the
Closing Date Trust Agreement Supplement and cause the Trust to issue the Offered
Certificates. The Closing Date Mortgage Loan Increase (together with the
Existing Mortgage Loan and any additional mortgage loan increase after the
Closing Date, the “Mortgage Loan”) and the other obligations of the Existing
Borrowers and the SBA III Borrowers (collectively, the “Closing Date Borrowers”)
under the Loan Agreement will be secured in part by mortgages on the Closing
Date Borrowers’ interests in certain of their wireless communications tower
sites (the “Closing Date Sites”) on which space is leased to wireless
communications companies and other users (the “Lessees”) pursuant to leases or
licenses (the “Leases”) for placement of transmission equipment and other
purposes.

Repayment of the Mortgage Loan is guaranteed by SBA Guarantor LLC, a Delaware
limited liability company (the “Guarantor”), which is or will be the direct
parent of the Closing Date Borrowers, pursuant to the Guaranty, dated as of the
Initial Closing Date, which will be ratified as of the Closing Date pursuant to
the Ratification of the Guaranty, to be dated as of the Closing Date (the
“Ratification of the Guaranty”), and by SBA Holdings LLC, a Delaware limited
liability company (“SBA Holdings”), which

 

2



--------------------------------------------------------------------------------

is the direct parent of the Guarantor, pursuant to the Parent Guaranty, dated as
of the Initial Closing Date, which will be ratified as of the Closing Date
pursuant to the Ratification of the Parent Guaranty, to be dated as of the
Closing Date (the “Ratification of the Parent Guaranty”). On the Initial Closing
Date, the Guarantor had pledged all of the equity interests of SBA Properties as
security in support of its obligations under the Guaranty pursuant to the Pledge
and Security Agreement, dated as of the Initial Closing Date (the “Initial
Guarantor Pledge Agreement”), between the Guarantor and the Trustee, and SBA
Holdings pledged all of the equity interests of the Guarantor as security in
support of its obligations under the Parent Guaranty pursuant to the Parent
Pledge Agreement. On the 2006 Closing Date, the Guarantor pledged all of the
equity interests of SBA Sites, SBA Structures, SBA Towers, Inc. (“SBA Towers”),
SBA Puerto Rico, Inc. (“SBA Puerto Rico”) and SBA Towers USVI, Inc. (“SBA Towers
USVI”; together with SBA Towers and SBA Puerto Rico, the “Released Borrowers”),
as security in support of its obligations under the Guaranty pursuant to the
Pledge and Security Agreement, dated as of the 2006 Closing Date (the “Second
Guarantor Pledge Agreement”), between the Guarantor and the Trustee. On the
Closing Date, the Guarantor will re-affirm its pledge of all of the equity
interests of SBA Properties under the Initial Guarantor Pledge Agreement
pursuant to the Ratification of Pledge, to be dated as of the Closing Date (the
“Ratification of the Initial Pledge”), re-affirm its pledge of all of the equity
interests of SBA Sites and SBA Structures under the Second Guarantor Pledge
Agreement pursuant to the Ratification of Pledge, to be dated as of the Closing
Date (the “Ratification of the Second Pledge”), and will pledge all of the
equity interests of each of the SBA III Borrowers as security in support of its
obligations under the Guaranty pursuant to a Pledge and Security Agreement, to
be dated as of the Closing Date, between the Guarantor and the Trustee (the “SBA
III Borrower Guarantor Pledge Agreement”), and SBA Holdings will re-affirm its
pledge of all of the equity interests of the Guarantor as security in support of
its obligations under the Parent Guaranty pursuant to the Ratification of Parent
Pledge, to be dated as of the Closing Date (the “Ratification of Parent
Pledge”). SBA Holdings is a wholly-owned subsidiary of SBA Senior Finance, LLC,
a Florida limited liability company (“SBA Finance”), and an indirect subsidiary
of SBA Communications Corporation (“SBA Parent”). On July 28, 2009, the Released
Borrowers entered into a Pay-Off, Release and Termination Agreement with, among
others, the Existing Borrowers, the Servicer and the Trustee, pursuant to which
the Released Borrowers were released from their obligations under the Loan
Documents.

SBA Network Management, Inc. (the “Manager”), a Florida corporation and an
indirect subsidiary of SBA Parent, will manage the Closing Date Sites on behalf
of the Closing Date Borrowers pursuant to a Management Agreement, dated as of
the Initial Closing Date, as amended as of the 2006 Closing Date and as of the
Closing Date (the “Management Agreement”), among the Manager, the Closing Date
Borrowers and any Additional Borrower that becomes a party thereto. The Manager
has delegated its duties under the Management Agreement to SBA Network Services,
LLC pursuant to a Sub-Management Agreement (the “Sub-Management Agreement”),
dated as of the 2010 Closing Date, between the Manager and SBA Network Services,
LLC (the “Sub-Manager”).

 

3



--------------------------------------------------------------------------------

The following agreements are referred to herein as the “Existing Transaction
Documents”:

(a) the Existing Trust Agreement;

(b) the 2010 Certificates;

(c) the Existing Loan Agreement;

(d) the 2010 Notes;

(e) the Assignment, Acceptance and Consent Agreement, dated as of the Initial
Closing Date, among the Depositor and the existing lenders party thereto;

(f) the Assumption and Release Agreement, dated as of the Initial Closing Date,
between Lehman Commercial Paper Inc., the Depositor, SBA Properties, SBA
Finance, SBA Towers and Tampa Towers, Inc.;

(g) the Contribution Agreement dated as of the 2006 Closing Date between SBA
Finance and SBA Holdings;

(h) the Contribution Agreement dated as of the 2006 Closing Date between SBA
Holdings and the Guarantor;

(i) the Contribution and Subrogation Agreement, dated as of the 2006 Closing
Date, among the Closing Date Borrowers and the Released Borrowers;

(j) the Contribution and Subrogation Agreement, dated as of the 2010 Closing
Date, among the Existing Borrowers;

(k) the Guaranty;

(l) the Parent Guaranty;

(m) the Initial Guarantor Pledge Agreement;

(n) the Second Guarantor Pledge Agreement;

(o) the Parent Pledge Agreement;

(p) the Cash Management Agreement, including the Joinder and Amendment to Cash
Management Agreement dated as of the 2006 Closing Date among the Existing
Borrowers, the Released Borrowers, the Servicer, Deutsche Bank Trust Services
America, as agent, and the Manager, and the First Cash Management Agreement
Supplement and Amendment dated as of the 2010 Closing Date among the Existing
Borrowers, the Servicer, Deutsche Bank Trust Services America, as agent, and the
Manager;

 

4



--------------------------------------------------------------------------------

(q) the Deposit Account Control Agreements,

(r) the Environmental Indemnity, including the Joinder to Environmental
Indemnity dated as of the 2006 Closing Date among the Closing Date Borrowers,
the Released Borrowers, the Guarantor and the Servicer;

(s) the Management Agreement, including the Joinder and Amendment to Management
Agreement dated as of the 2006 Closing Date among the Closing Date Borrowers,
the Released Borrowers, the Servicer and the Manager;

(t) the Sub-Management Agreement;

(u) the Assignment and Subordination of Management Agreement, including the
Joinder to Assignment and Subordination of Management Agreement dated as of the
2006 Closing Date among the Closing Date Borrowers, the Released Borrowers and
the Manager; and

(v) the Advance Reimbursement Agreement, including the Joinder to Advance
Reimbursement dated as of the 2006 Closing Date among the Closing Date
Borrowers, the Released Borrowers, the Servicer and the Trustee.

The following agreements are referred to herein as the “Closing Date Transaction
Documents”:

(a) this Agreement;

(b) the Closing Date Trust Agreement Supplement;

(c) the Offered Certificates;

(d) the Closing Date Loan Supplement;

(e) the 2012 Note;

(f) the Contribution Agreement dated as of the Closing Date between SBA Finance
and SBA Holdings;

(g) the Contribution Agreement dated as of the Closing Date between SBA Holdings
and the Guarantor;

(h) the Contribution and Subrogation Agreement dated as of the Closing Date
among the Closing Date Borrowers;

(i) the Ratification of the Guaranty;

 

5



--------------------------------------------------------------------------------

(j) the Ratification of the Parent Guaranty;

(k) the Ratification of Initial Pledge;

(l) the Ratification of Second Pledge;

(m) the SBA III Borrower Guarantor Pledge Agreement;

(n) the Ratification of Parent Pledge;

(o) the Joinder and Amendment to Cash Management Agreement dated as of the
Closing Date among the Closing Date Borrowers, the Servicer, Deutsche Bank Trust
Services Americas, as agent, and the Manager;

(p) the Joinder to Environmental Indemnity dated as of the Closing Date among
the Closing Date Borrowers, the Guarantor and the Servicer;

(q) the Joinder and Amendment to Management Agreement dated as of the Closing
Date among the Closing Date Borrowers, the Servicer and the Manager;

(r) the Joinder to Assignment and Subordination of Management Agreement dated as
of the Closing Date among the Closing Date Borrowers and the Manager; and

(s) the Joinder to Advance Reimbursement Agreement dated as of the Closing Date
among the Closing Date Borrowers, the Servicer and the Trustee.

The Existing Transaction Documents and the Closing Date Transaction Documents
are referred to herein as the “Transaction Documents.” The Closing Date
Borrowers, the Depositor, the Guarantor, SBA Holdings, the Manager and the
Sub-Manager are referred to herein as the “Transaction Parties.”

The Offered Certificates will be offered and sold to the initial purchasers
named in Schedule I annexed hereto (the “Initial Purchasers”) for whom Barclays
Capital Inc. and Deutsche Bank Securities Inc. are acting as representatives
(the “Representatives”) without being registered under the Securities Act of
1933, as amended (the “Securities Act”), in reliance upon an exemption
therefrom. In consultation with the Representatives, SBA Finance has prepared a
preliminary offering memorandum, dated July 25, 2012 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Schedule II (the “Pricing Term Sheet”) setting forth the terms of the Offered
Certificates omitted from the Preliminary Offering Memorandum and a final
offering memorandum, dated July 26, 2012 (the “Offering Memorandum”), setting
forth information concerning the Closing Date Borrowers, the Manager, SBA
Finance, SBA Parent and certain affiliated and unaffiliated entities, the

 

6



--------------------------------------------------------------------------------

Closing Date Sites, the Leases, the Lessees and the Offered Certificates. The
Preliminary Offering Memorandum, together with the Pricing Term Sheet and the
documents listed on Schedule III hereto are collectively referred to as the
“Pricing Disclosure Package.” “Applicable Time” means 3:30 p.m. (New York City
time) on the date of this Agreement. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by SBA Finance to the Initial Purchasers pursuant to the terms of this
Agreement. Any references herein to the Preliminary Offering Memorandum and the
Offering Memorandum shall be deemed to include all amendments and supplements
thereto. SBA Finance hereby confirms that it has authorized the use of the
Pricing Disclosure Package and the Offering Memorandum in connection with the
offering and resale of the Offered Certificates by the Initial Purchasers in
accordance with Section 2.

SBA Finance and the Trustee hereby confirm their agreement with the Initial
Purchasers concerning the purchase of the Offered Certificates from the Trustee
by the Initial Purchasers.

 

  1. Representations, Warranties and Agreements of SBA Finance.

SBA Finance represents and warrants to, and agrees with, the Initial Purchasers
on and as of the date hereof and the Closing Date (as defined in Section 3)
that:

(i) The Preliminary Offering Memorandum and the Marketing Materials (as
hereinafter defined) (when read together with the Preliminary Offering
Memorandum) as of their respective dates, did not, the Pricing Disclosure
Package, as of the Applicable Time, did not, and as of the Closing Date, will
not, and the Offering Memorandum, as of its date and as of the Closing Date,
will not, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, except that this
representation and warranty does not apply to statements in or omissions from
the Pricing Disclosure Package or the Offering Memorandum made in reliance upon
and in conformity with the Initial Purchasers’ Information (as defined in
Section 7(e));

(ii) Each of the Preliminary Offering Memorandum and the Offering Memorandum, as
of its respective date, contained or contains all of the information that, if
requested by a prospective purchaser of the Offered Certificates, would be
required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act;

(iii) Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 2 and their compliance with the agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Offered Certificates to the Initial Purchasers and the offer, resale and
delivery of the Offered Certificates by the Initial Purchasers in the manner
contemplated by this Agreement, the Preliminary Offering Memorandum and the
Offering Memorandum, to register the Offered Certificates under the Securities
Act;

 

7



--------------------------------------------------------------------------------

(iv) Each of the Depositor, SBA Holdings, the Guarantor, SBA Infrastructure and
SBA Monarch has been duly formed as a limited liability company and is validly
existing and in good standing under the laws of the State of Delaware, is
qualified to do business and is in good standing as a foreign limited liability
company in each jurisdiction or place where the nature of its properties or the
conduct of its business requires such registration or qualification, except
where the failure to be duly registered or qualified would not have caused a
Material Adverse Effect, and has the requisite power and authority to own or
hold its properties and to conduct the business in which it is engaged as
described in the Preliminary Offering Memorandum and the Offering Memorandum;

(v) Each of SBA Senior Finance and the Sub-Manager has been duly formed as a
limited liability company and is validly existing and in good standing under the
laws of the State of Florida, is qualified to do business and is in good
standing as a foreign limited liability company in each jurisdiction or place
where the nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to be duly registered or
qualified would not have caused a Material Adverse Effect, and has the requisite
power and authority to own or hold its properties and to conduct the business in
which it is engaged as described in the Preliminary Offering Memorandum and the
Offering Memorandum;

(vi) Each of the Existing Borrowers, SBA USVI and the Manager is duly
incorporated and is validly existing and in good standing under the laws of the
State of Florida, is qualified to do business and is in good standing as a
foreign corporation in each jurisdiction or place where the nature of its
properties or the conduct of its business requires such registration or
qualification, except where the failure to be duly registered or qualified would
not have caused a Material Adverse Effect, and has all the requisite corporate
power and authority to own, lease and operate its properties and to conduct the
business in which it is engaged as described in the Preliminary Offering
Memorandum and the Offering Memorandum;

(vii) Each of the Depositor, SBA Holdings, the Guarantor, SBA Infrastructure,
SBA Monarch and the Sub-Manager has all requisite limited liability company
power and authority to execute, deliver and perform its obligations under the
Transaction Documents to which it is a party;

(viii) Each of the Existing Borrowers, SBA USVI and the Manager has all
requisite corporate power and authority to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party;

(ix) SBA Finance has all requisite limited liability company power and authority
to execute, deliver and perform its obligations under this Agreement;

(x) This Agreement has been duly authorized, executed and delivered by SBA
Finance;

 

8



--------------------------------------------------------------------------------

(xi) On the Closing Date, the Offered Certificates will have been duly and
validly authorized and, when the Offered Certificates are duly and validly
executed by or on behalf of the Trustee, authenticated by the Certificate
Registrar and delivered in accordance with the Trust Agreement and delivered and
paid for as provided herein, will be validly issued and outstanding and entitled
to the benefits and security afforded by the Trust Agreement.

(xii) Each of the Existing Transaction Documents to which each Transaction Party
is a party has been duly authorized, executed and delivered by such Transaction
Party and, assuming due authorization, execution and delivery by the other
parties thereto, constitutes the legal, valid and binding obligation of such
Transaction Party enforceable against such Transaction Party in accordance with
its terms (subject to applicable bankruptcy, insolvency reorganization,
moratorium, fraudulent transfer and other similar laws affecting creditors’
rights generally from time to time in effect and to general equitable principles
(whether considered in a proceeding in equity or at law) and an implied covenant
of good faith and fair dealing);

(xiii) Each of the Closing Date Transaction Documents (other than this
Agreement) to which each Transaction Party will be a party will be duly
authorized, executed and delivered by such Transaction Party on or prior to the
Closing Date and, assuming due authorization, execution and delivery by the
other parties thereto, will constitute the legal, valid and binding obligation
of such Transaction Party enforceable against such Transaction Party in
accordance with its terms (subject to applicable bankruptcy, insolvency
reorganization, moratorium, fraudulent transfer and other similar laws affecting
creditors’ rights generally from time to time in effect and to general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing);

(xiv) The execution, delivery and performance of this Agreement by SBA Finance
and the consummation of the transactions contemplated hereby and by the
Transaction Documents, including the sale of the Offered Certificates by the
Trustee, will not conflict with, or result in a breach or violation of any of
the terms or provisions of, or (including with the giving of notice or the lapse
of time or both) constitute a default under (i) any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which SBA Finance is a
party or by which SBA Finance is bound or to which any of the properties or
assets of SBA Finance is subject, (ii) the provisions of the operating agreement
of SBA Finance or (iii) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over SBA Finance or any
of its properties or assets, except in the cases of clause (i) or (iii), such
breaches, violations or defaults that in the aggregate would not have a Material
Adverse Effect;

(xv) The execution, delivery and performance of the Existing Transaction
Documents to which each Transaction Party is a party by such Transaction Party
and the consummation of the transactions contemplated thereby do not and will
not conflict with, or result in a breach or violation of any of the terms or
provisions of, or (including with the giving of notice or the lapse of time or
both) constitute a default under (i) any indenture, mortgage, deed of trust,
loan agreement or other agreement or

 

9



--------------------------------------------------------------------------------

instrument to which such Transaction Party is a party or by which such
Transaction Party is bound or to which any of the properties or assets of such
Transaction Party is subject, (ii) the provisions of the operating agreement,
certificate of incorporation and by-laws or other constitutive documents of such
Transaction Party or (iii) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over such Transaction
Party or any of its properties or assets, except in the cases of clause (i) or
(iii), such breaches, violations or defaults that in the aggregate would not
have a Material Adverse Effect;

(xvi) The execution, delivery and performance of the Closing Date Transaction
Documents to which each Transaction Party will be a party by such Transaction
Party and the consummation of the transactions contemplated thereby will not
conflict with, or result in a breach or violation of any of the terms or
provisions of, or (including with the giving of notice or the lapse of time or
both) constitute a default under (i) any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Transaction Party
is a party or by which such Transaction Party is bound or to which any of the
properties or assets of such Transaction Party is subject, (ii) the provisions
of the operating agreement, certificate of incorporation and by-laws or other
constitutive documents of such Transaction Party or (iii) any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over such Transaction Party or any of its properties or assets,
except in the cases of clause (i) or (iii), such breaches, violations or
defaults that in the aggregate would not have a Material Adverse Effect;

(xvii) No consent, approval, authorization or order of, or filing or
registration with, any court or any regulatory authority or other governmental
agency or body is required for the execution, delivery and performance by SBA
Finance of this Agreement and the sale of the Offered Certificates by the
Trustee and the consummation of the transactions contemplated hereby except as
may be required by the securities or Blue Sky laws of any state of the United
States or any foreign jurisdiction in connection with the sale of the Offered
Certificates;

(xviii) No consent, approval, authorization or order of, or filing or
registration with, any court or any regulatory authority or other governmental
agency or body is required for the execution, delivery and performance of the
Transaction Documents to which each Transaction Party is or will be a party by
such Transaction Party and the consummation by such Transaction Party of the
transactions contemplated by such Transaction Documents;

(xix) There are no legal or governmental proceedings pending or, to the
knowledge of SBA Finance, threatened against any Transaction Party or to which
any of the respective properties of the Transaction Parties is subject, that are
not disclosed in the Preliminary Offering Memorandum and the Offering Memorandum
and which are reasonably likely to have a Material Adverse Effect or to
materially affect the issuance or sale of the Offered Certificates or the
consummation of any of the other transactions contemplated by the Transaction
Documents.

 

10



--------------------------------------------------------------------------------

(xx) None of the Transaction Parties is (i) in violation of its operating
agreement, certificate of incorporation and by-laws or other constitutive
documents, (ii) in default, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its properties or
assets is subject or (iii) in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it, other than, a default or violation described in clauses (ii) and (iii) which
is not reasonably likely to have a Material Adverse Effect;

(xxi) The Guarantor is the sole holder of the capital stock or the sole member,
as applicable, of each of the Closing Date Borrowers and owns such stock or
membership interests therein, as applicable, free and clear of Liens, other than
Liens created under the Transaction Documents;

(xxii) SBA Holdings is the sole member of the Guarantor and owns its membership
interests therein free and clear of Liens, other than Liens created under the
Transaction Documents;

(xxiii) SBA Finance is the sole member of each of SBA Holdings and the Depositor
and owns its membership interests in SBA Holdings and the Depositor free and
clear of Liens;

(xxiv) SBA Finance has provided a written representation (the “17g-5
Representation”) to each nationally recognized statistical rating organization
hired by SBA Finance to rate the Offered Certificates (collectively, the “Hired
NRSROs”), which satisfies the requirements of paragraph (a)(3)(iii) of Rule
17g-5 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(“Rule 17g-5”), a copy of which has been delivered to each Initial Purchaser,
and SBA Finance has complied with the 17g-5 Representation;

(xxv) Ernst & Young LLP (“E&Y”), whose review reports are included or
incorporated by reference in the Preliminary Offering Memorandum and the
Offering Memorandum and who has delivered the initial letter referred to in
Section 5(d) hereof, are independent public accountants as required by the
Securities Act and the rules and regulations promulgated thereunder (the “Rules
and Regulations”) and were independent accountants as required by the Securities
Act and the Rules and Regulations during the periods covered by the financial
statements on which they reported included or incorporated by reference in the
Preliminary Offering Memorandum and the Offering Memorandum;

(xxvi) The historical financial statements (including the related notes)
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum present fairly in all material respects the financial
condition, results of operations and cash flows of the entities purported to be
shown thereby, at the dates and for the periods indicated, and have been
prepared in conformity with generally accepted

 

11



--------------------------------------------------------------------------------

accounting principles (“GAAP”) consistently applied throughout such periods. The
other financial information and data included in the Pricing Disclosure Package
and the Offering Memorandum are, in all material respects, accurately presented
and prepared on a basis consistent with such financial statements and the books
and records of the Closing Date Borrowers;

(xxvii) Since the date as of which information is given in the Pricing
Disclosure Package, there has not occurred a Material Adverse Effect or an event
which has had a material adverse effect on the general affairs, management,
consolidated financial position, stockholders’ equity, results of operations,
business or prospects of SBA Parent and its subsidiaries taken as a whole (a
“SBA Parent Material Adverse Effect”), nor to SBA Finance’s knowledge, after due
inquiry, has there occurred any development or event involving a prospective
Material Adverse Effect or a prospective SBA Parent Material Adverse Effect;

(xxviii) None of SBA Finance or the Transaction Parties is currently or will be,
upon sale of the Offered Certificates in accordance herewith and the application
of the net proceeds therefrom as described in the Preliminary Offering
Memorandum and the Offering Memorandum under the caption “Use of Proceeds,” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “1940 Act”);

(xxix) The Trust Agreement is not required to be qualified under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”);

(xxx) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Pricing
Disclosure Package or the Offering Memorandum has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith;

(xxxi) The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the headings “Description of the Mortgage Loan,” “The
Guaranties,” “The Management Agreement,” “Description of the Securities” and
“Description of the Trust Agreement” to the extent such statements summarize
material terms of the Transaction Documents, are accurate in all material
respects;

(xxxii) The industry-related, tower-related and customer-related data and
estimates included in the Pricing Disclosure Package and the Offering Memorandum
are based on or derived from sources which SBA Finance believes to be reliable
and accurate;

(xxxiii) Neither SBA Finance nor any affiliate (as defined in Rule 501(b) of
Regulation D (“Regulation D”) under the Securities Act) of SBA Finance has
directly, or through any agent (provided that no representation is made as to
the Initial Purchasers or any person acting on their behalf), (i) sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or could be integrated with
the offering and sale of the Offered Certificates

 

12



--------------------------------------------------------------------------------

in a manner that would require the registration of the Offered Certificates
under the Securities Act or (ii) engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D, including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine, or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising) in connection with the offering of
the Offered Certificates;

(xxxiv) When the Offered Certificates are issued and delivered pursuant to this
Agreement, the Offered Certificates will not be of the same class (within the
meaning of Rule 144A under the Securities Act) as securities that are listed on
a national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated inter-dealer quotation system;

(xxxv) Neither SBA Finance nor any of affiliate of SBA Finance or any person
acting on their behalf has engaged or will engage during the applicable
restricted period in any directed selling efforts within the meaning of Rule
902(b) of Regulation S with respect to the Offered Certificates, and SBA Finance
and the affiliates of SBA Finance and all persons acting on their behalf have
complied with and will comply with the offering restriction requirements of
Regulation S in connection with the offering of the Offered Certificates outside
the United States; provided that no representation is made as to the Initial
Purchasers or any person, acting on their behalf;

(xxxvi) The sale of the Offered Certificates pursuant to Regulation S are
“offshore transactions” and, to its knowledge, are not part of a plan or scheme
to evade the registration provisions of the Securities Act;

(xxxvii) Neither SBA Finance nor any affiliate of SBA Finance has taken or may
take, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Offered Certificates to
facilitate the sale or resale of the Offered Certificates;

(xxxviii) On and immediately after the Closing Date, each of the Transaction
Parties (after giving effect to the Closing Date Mortgage Loan Increase, the
issuance of the Offered Certificates and to the other transactions related
thereto as described in the Preliminary Offering Memorandum and the Offering
Memorandum) will not be insolvent within the meaning of the Bankruptcy Code and
none of the Transaction Parties is the subject of any voluntary or involuntary
case or proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy or insolvency law and no
Event of Bankruptcy has occurred with respect to any Transaction Party; and

(xxxix) As of the Closing Date, the representations and warranties of each
Transaction Party contained in the Transaction Documents to which such
Transaction Party is a party will be true and correct and are repeated herein as
though fully set forth herein.

 

13



--------------------------------------------------------------------------------

  2. Purchase and Resale of the Offered Certificates.

(a) On the basis of the representations, warranties and agreements contained
herein, and subject to the terms and conditions set forth herein, the Trustee,
on behalf of the Certificateholders, agrees to sell to the Initial Purchasers,
and each of the Initial Purchasers, severally and not jointly, agrees to
purchase from the Trustee, the principal amount of Offered Certificates set
forth opposite the name of such Initial Purchaser on Schedule I hereto at a
purchase price equal to 98.8% of the principal amount thereof. The Trustee shall
not be obligated to deliver any of the Offered Certificates except upon payment
for all of the Offered Certificates to be purchased as provided herein.

(b) The Initial Purchasers have advised the Trustee that they propose to offer
the Offered Certificates for resale upon the terms and subject to the conditions
set forth herein and in the Pricing Disclosure Package. Each of the Initial
Purchasers represents and warrants to, and agrees with, SBA Finance and the
Trustee that (i) it is purchasing the Offered Certificates pursuant to a private
sale exempt from registration under the Securities Act, (ii) neither it nor any
of its affiliates, nor any person acting on its behalf, has solicited offers
for, or offered or sold, and neither it, nor any of its affiliates, nor any
person acting on its behalf, will solicit offers for, or offer or sell, the
Offered Certificates by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act, (iii) it has solicited and will solicit offers for the Offered Certificates
only from, and has offered or sold and will offer, sell or deliver the Offered
Certificates, as part of its initial offering, only to (A) persons whom it
reasonably believes to be qualified institutional buyers (“Qualified
Institutional Buyers”) as defined in Rule 144A under the Securities Act (“Rule
144A”), or if any such person is buying for one or more institutional accounts
for which such person is acting as fiduciary or agent, only when such person has
represented to it that each such account is a Qualified Institutional Buyer to
whom notice has been given that such sale or delivery is being made in reliance
on Rule 144A and, in each case in transactions in accordance with Rule 144A,
(B) a limited number of other institutional “accredited investors”, as defined
in Rule 501(a)(1), (2), (3) or (7) under the Securities Act (“IAIs”), that make
certain representations and agreements to the Trustee and the Initial Purchasers
and (C) in the case of offers outside the United States, to persons other than
U.S. Persons (as defined in Regulation S under the Securities Act) in accordance
with Rule 903 of Regulation S, and (iv) (A) it has complied and will comply with
all applicable provisions of the Financial Services and Markets Act 2000 (the
“FSMA”) with respect to anything done by it in relation to the Offered
Certificates in, from, or otherwise involving the United Kingdom, and it has
only communicated or caused to be communicated and it will only communicate or
cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of section 21 of the FSMA) received by it in
connection with the issue or sale of any Offered Certificates, in circumstances
in which section 21(1) of the FSMA does not apply to the Trustee, and (B) in
relation to each Member State of the European Economic Area (each, a “Relevant
Member State”) with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State, it has not made and will
not make an offer of the Offered Certificates to the public in that Relevant
Member State other than:

(1) to any legal entity which is a qualified investor as defined in the
Prospectus Directive;

 

14



--------------------------------------------------------------------------------

(2) to fewer than 150 natural or legal persons (other than qualified investors
as defined in the Prospectus Directive), as permitted under the Prospectus
Directive, subject to obtaining the prior consent of the relevant dealer or
dealers nominated by SBA Finance for any such offer; or

(3) in any other circumstances falling within Article 3(2) of the Prospectus
Directive.

For the purposes of the representation in clause (iv)(B) above, the expression
an “offer of Offered Certificates to the public” in relation to any Offered
Certificates in any Relevant Member State means the communication in any form
and by any means of sufficient information on the terms of the offer and the
Offered Certificates so as to enable an investor to decide to purchase or
subscribe for the Offered Certificates, as the same may be varied in that
Relevant Member State by any measure implementing the Prospectus Directive in
that Relevant Member State and the expression “Prospectus Directive” means
Directive 2003/71/EC and all amendments thereto, including Directive 2010/73/EU,
and any relevant implementing measure adopted by a Relevant Member State. The
Initial Purchasers agree that prior to or on the Closing Date the Initial
Purchasers shall furnish to each purchaser of any of the Offered Certificates a
copy of the Offering Memorandum. In addition to the foregoing, the Initial
Purchasers acknowledge and agree that SBA Finance, the Trustee and, for purposes
of the opinions to be delivered to the Initial Purchasers pursuant to Section 5,
counsel for SBA Finance and for the Initial Purchasers, respectively, may rely
upon the accuracy of the representations and warranties of the Initial
Purchasers and their compliance with their agreements contained in this
Section 2 (except clause (i) of this subsection (b)), and the Initial Purchasers
hereby consent to such reliance.

(c) The Trustee acknowledges and agrees that the Initial Purchasers may sell
Offered Certificates to any affiliate of the Initial Purchasers and that any
such affiliate may sell Offered Certificates purchased by it to the Initial
Purchasers.

 

  3. Delivery of and Payment for the Offered Certificates.

(a) Delivery of and payment for the Offered Certificates shall be made at the
offices of Cadwalader, Wickersham & Taft LLP, New York, New York, or at such
other place as shall be agreed upon by the Representatives, SBA Finance and the
Trustee, at 10:00 A.M., New York City time, on August 9, 2012, or at such other
time or date, not later than seven full business days thereafter, as shall be
agreed upon by the Representatives, SBA Finance and the Trustee (such date and
time of payment and delivery being referred to herein as the “Closing Date”).

(b) On the Closing Date, payment of the purchase price for the Offered
Certificates shall be made to the Trustee by wire or book-entry transfer of
same-day funds to such account or accounts as the Trustee shall specify prior to
the Closing Date or

 

15



--------------------------------------------------------------------------------

by such other means as the parties hereto shall agree prior to the Closing Date
against delivery to Barclays Capital Inc. on behalf of the Initial Purchasers of
the Offered Certificates as described herein. Time shall be of the essence, and
delivery at the time and place specified pursuant to this Agreement is a further
condition of the obligation of the Initial Purchasers hereunder. Upon delivery,
the Offered Certificates shall be in definitive form, registered in such names
and in such denominations as the Representatives shall have requested in writing
not less than two full business days prior to the Closing Date, in the case of
any Offered Certificates being resold to IAIs on the Closing Date, and otherwise
in global form, registered in the name of The Depository Trust Company (“DTC”)
or its nominee and delivered through the facilities of DTC. SBA Finance agrees
to make the definitive certificates and one or more global certificates
evidencing the Offered Certificates available for inspection by the
Representatives in New York, New York at least 24 hours prior to the Closing
Date.

 

  4. Further Agreements of SBA Finance

SBA Finance agrees with the Initial Purchasers:

(a) (i) to advise the Representatives promptly and, if requested, confirm such
advice in writing, of the happening of any event which makes any statement of a
material fact made in the Pricing Disclosure Package or the Offering Memorandum
untrue or which requires the making of any additions to or changes in the
Offering Memorandum in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) to advise the
Representatives promptly of any order preventing or suspending the use of the
Pricing Disclosure Package or the Offering Memorandum, of any suspension of the
qualification of the Offered Certificates for offering or sale in any
jurisdiction and of the initiation or threatening of any proceeding for any such
purpose and (iii) to use commercially reasonable efforts to prevent the issuance
of any such order preventing or suspending the use of the Pricing Disclosure
Package or the Offering Memorandum or suspending any such qualification and, if
any such suspension is issued, to obtain the lifting thereof at the earliest
possible time;

(b) to prepare the Offering Memorandum in a form reasonably acceptable to the
Initial Purchasers and to furnish promptly to the Initial Purchasers and counsel
for the Initial Purchasers, without charge, as many copies of the Preliminary
Offering Memorandum and the Offering Memorandum (and any amendments or
supplements thereto) as may be reasonably requested;

(c) not to amend or supplement the Offering Memorandum unless the Initial
Purchasers shall previously have been advised of, and shall not have reasonably
objected to, such amendment or supplement within a reasonable time, but in any
event not longer than five days after being furnished a copy of such amendment
or supplement;

(d) if, at any time prior to completion of the resale of the Offered
Certificates by the Initial Purchasers, any event shall occur that, in the
judgment of SBA Finance or in the judgment of counsel to the Initial Purchasers,
makes any statement of a material fact

 

16



--------------------------------------------------------------------------------

in the Offering Memorandum untrue or that requires the making of any additions
to or changes in the Offering Memorandum in order to make the statements in the
Offering Memorandum, in light of the circumstances at the time that the Offering
Memorandum is delivered to prospective investors, not misleading, or if it is
necessary to amend or supplement the Offering Memorandum to comply with any
applicable laws, to promptly notify the Representatives of such event and
prepare an appropriate amendment or supplement to the Offering Memorandum so
that (i) the statements in the Offering Memorandum as amended or supplemented
will, in light of the circumstances at the time that the Offering Memorandum is
delivered to prospective investors, not be misleading and (ii) the Offering
Memorandum will comply with applicable law;

(e) for so long as the Offered Certificates are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, to
furnish to holders of the Offered Certificates and prospective purchasers of the
Offered Certificates designated by such holders, upon request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act (the foregoing agreement being for
the benefit of the holders from time to time of the Offered Certificates and
prospective purchasers of the Offered Certificates designated by such holders);

(f) to promptly take from time to time such actions as the Representatives may
reasonably request to qualify the Offered Certificates for offering and sale
under the securities or Blue Sky laws of such jurisdictions as the
Representatives may designate and to continue such qualifications in effect for
so long as required for the resale of the Offered Certificates; and to arrange
for the determination of the eligibility for investment of the Offered
Certificates under the laws of such jurisdictions as the Representatives may
request; provided that none of the Closing Date Borrowers or the Trustee on
behalf of the holders of the Certificates shall be obligated to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or to
file a general consent to service of process in any jurisdiction in which it is
not now so subject;

(g) to use its reasonable best efforts to do and perform all things required to
be done and performed under this Agreement by it prior to or after the Closing
Date and to satisfy all conditions precedent on its part to the delivery of the
Offered Certificates;

(h) to assist the Representatives in arranging for the Offered Certificates to
be eligible for clearance and settlement through DTC;

(i) not to, and to cause its affiliates not to, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as such term is
defined in the Securities Act) that would be integrated with the sale of the
Offered Certificates in a manner which would require the registration under the
Securities Act of the sale to the Initial Purchasers or the resale to investors
hereunder of the Offered Certificates;

(j) not to, and to use its best efforts to cause its controlled affiliates not
to, either alone or with one or more other persons, offer or sell the Offered
Certificates by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c)

 

17



--------------------------------------------------------------------------------

under the Securities Act or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act; and not to offer, sell, contract
to sell or otherwise dispose of, directly or indirectly, any securities under
circumstances where such offer, sale, contract or disposition would cause the
exemption afforded by Section 4(2) of the Securities Act to cease to be
applicable to the offering and sale of the Offered Certificates as contemplated
by this Agreement and the Preliminary Offering Memorandum;

(k) with respect to any Offered Certificates sold in reliance on Rule 903 under
the Securities Act, not to, and to use its best efforts to cause its controlled
affiliates not to, either alone or with one or more other persons, offer or sell
the Offered Certificates in the United States by means of any directed selling
effort within the meaning of Rule 902 or otherwise in violation of the offering
restriction requirements of Regulation S under the Securities Act;

(l) for a period of 60 days from the date of the Offering Memorandum, not to,
directly or indirectly, sell, contract to sell, grant any option to purchase,
issue any instrument convertible into or exchangeable for, or otherwise transfer
or dispose of, any securities issued by the Trust or any other securities backed
by wireless communications sites and related leases and licenses owned by SBA
Parent or any of its affiliates, except with the prior written consent of the
Initial Purchasers;

(m) in connection with the offering of the Offered Certificates, until the
Representatives shall have notified SBA Finance of the completion of the resale
of the Offered Certificates, not to, and to cause its affiliated purchasers (as
defined in Regulation M under the Exchange Act) not to, either alone or with one
or more other persons, bid for or purchase, for any account in which it or any
of its affiliated purchasers has a beneficial interest, any Offered
Certificates, or attempt to induce any person to purchase any Offered
Certificates; and not to, and to cause its affiliated purchasers not to, make
bids or purchase for the purpose of creating actual, or apparent, active trading
in or of raising the price of the Offered Certificates;

(n) in connection with the offering of the Offered Certificates, until the
Representatives shall have notified SBA Finance of the completion of the initial
resale of the Offered Certificates by the Initial Purchasers, to extend to each
prospective investor, at the request of the Initial Purchasers, the reasonable
opportunity to discuss with, and obtain information from, SBA Finance and its
affiliates concerning their businesses, management and financial affairs, the
Offered Certificates and the terms and conditions of the offering thereof, to
the extent SBA Finance and its affiliates possess the same or can acquire it
without unreasonable effort or expense;

(o) to cause the net proceeds from the sale of the Offered Certificates to be
applied as set forth in the Preliminary Offering Memorandum and the Offering
Memorandum under the heading “Use of Proceeds”, including to the payment of all
fees owing to the Initial Purchasers and the fees and expenses set forth in
Section 9 hereof;

(p) to the extent that the ratings to be provided with respect to the Offered
Certificates as set forth in the Pricing Disclosure Package and the Offering
Memorandum

 

18



--------------------------------------------------------------------------------

by Fitch Ratings, Inc. (“Fitch”) and Moody’s Investors Service, Inc. (“Moody’s”)
are conditional upon the furnishing of documents or the taking of any other
actions by SBA Finance or any of its affiliates, to furnish such documents and
take any such other action;

(q) to comply with the 17g-5 Representation in all material respects; and

(r) for a period from the date of this Agreement until the retirement of the
Offered Certificates, to cause to be furnished to the Initial Purchasers, as
soon as practicable after becoming available, copies of (i) (A) the annual
statement of compliance delivered by the Servicer to the Trustee under the Trust
Agreement, (B) the annual independent public accountants’ servicing report
furnished to the Trustee pursuant to the Trust Agreement, (C) any reports
distributed by the Servicer pursuant to Section 4.02(a) or (e) of the Trust
Agreement and (D) from time to time, such other information concerning the
Offered Certificates which may be furnished by the Servicer to the extent SBA
Finance possesses the same or can acquire it without unreasonable effort or
expense and (ii) (A) all annual and periodic financial reports furnished to the
Servicer or the Trustee by any of the Transaction Parties or SBA Parent and
(B) all material reports, information and correspondence sent to holders of the
Offered Certificates.

 

  5. Conditions to Obligations of Initial Purchasers and Trust.

The obligations of the Initial Purchasers hereunder are subject to the accuracy,
on and as of the date hereof and the Closing Date, of the representations and
warranties of SBA Finance contained herein, to the accuracy of the statements of
the other Transaction Parties and their respective officers made in any
certificates delivered pursuant hereto, to the performance by SBA Finance of its
obligations hereunder and to each of the following additional terms and
conditions:

(a) The Offering Memorandum (and any amendments or supplements thereto) shall
have been printed and copies distributed to the Initial Purchasers not later
than 11:00 a.m., New York City time, on the fourth business day following the
date of this Agreement, or at such later date and time as the Representatives
may approve in writing; and no stop order suspending the sale of the Offered
Certificates in any jurisdiction shall have been issued and no proceeding for
that purpose shall have been commenced or shall be pending or threatened;

(b) The Initial Purchasers shall not have discovered and disclosed to SBA
Finance on or prior to the Closing Date that (i) the Pricing Disclosure Package,
as of the Applicable Time, contained an untrue statement of a fact which, in the
opinion of counsel for the Initial Purchasers, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary to make
the statements therein, in light of the circumstances existing as of the
Applicable Time, not misleading or (ii) the Pricing Disclosure Package or the
Offering Memorandum, or any amendment or supplement thereto, contains an untrue
statement of a fact which, in the opinion of counsel for the Initial Purchasers,
is material or omits to state any fact which, in the opinion of such counsel, is
material and is necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

19



--------------------------------------------------------------------------------

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Transaction Documents and the
Offering Memorandum, and all other legal matters relating to the Transaction
Documents and the transactions contemplated thereby, shall be reasonably
satisfactory in all material respects to the Initial Purchasers, and SBA Finance
and the Transaction Parties shall have furnished to the Initial Purchasers all
documents and information that they or their counsel may reasonably request to
enable them to pass upon such matters;

(d) On the date hereof, SBA Finance shall have furnished to the Representatives
a letter from E&Y (the “Initial Letter”), addressed to the Initial Purchasers
and dated the date hereof concerning the accounting and financial information
with respect to SBA Parent and its subsidiaries incorporated by reference in the
Preliminary Offering Memorandum and certain statistical information with respect
to the Closing Date Borrowers set forth in the Preliminary Offering Memorandum;

(e) SBA Finance shall have furnished to the Representatives a letter from E&Y
(the “Bring-Down Letter”), addressed to the Initial Purchasers and dated the
Closing Date concerning the accounting and financial information with respect to
SBA Parent and its subsidiaries incorporated by reference in the Offering
Memorandum and certain statistical information with respect to the Closing Date
Borrowers set forth in the Offering Memorandum and (i) confirming that they are
independent public accountants with respect to SBA Parent and its subsidiaries
within the meaning of Rule 101 of the Code of Professional Conduct of the AICPA
and its interpretations and rulings thereunder, (ii) stating, as of the date of
the Bring-Down Letter (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is incorporated by reference in the Offering Memorandum, as of a
date not more than three business days prior to the date of the Bring-Down
Letter), that the conclusions and findings of such accountants with respect to
the financial information and other matters covered by the Initial Letter are
accurate and (iii) confirming in all material respects the conclusions and
findings set forth in the Initial Letter;

(f) SBA Finance shall have furnished to the Representatives (i) a report from
Deloitte & Touche LLP (“Deloitte”), dated July 26, 2012, in form and substance
reasonably satisfactory to the Representatives, concerning certain agreed upon
procedures performed in respect of the information presented in the Preliminary
Offering Memorandum on the Cover and under the captions “Security Summary,”
“Summary of Memorandum,” “Risk Factors,” “The Business of the Closing Date
Borrowers,” “The Closing Date Sites,” “Description of the Mortgage Loan,”
“Description of the Securities” and “Yield and Maturity Considerations” and
certain information in the Sales Slides (as hereinafter

 

20



--------------------------------------------------------------------------------

defined) addressed to the Initial Purchasers, (ii) a report from Deloitte, dated
July 26, 2012, in form and substance reasonably satisfactory to the
Representatives, concerning certain agreed upon procedures performed in respect
of the information presented in the Offering Memorandum on the Cover and under
the captions “Security Summary,” “Summary of Memorandum,” “Risk Factors,” “The
Business of the Closing Date Borrowers,” “The Closing Date Sites,” “Description
of the Mortgage Loan,” “Description of the Securities” and “Yield and Maturity
Considerations” addressed to the Initial Purchasers, (iii) a report from
Deloitte, dated July 26, 2012, in form and substance reasonably satisfactory to
the Representatives, concerning certain agreed upon procedures performed in
respect of the information presented in the data file containing certain
information pertaining to wireless communication sites, tenant leases, and
wireless communication towers;

(g) The Closing Date Transaction Documents shall have been executed and
delivered by the parties thereto in form satisfactory to the Representatives;
the Transaction Documents shall be in full force and effect, the representations
and warranties of the parties thereto contained in the Transaction Documents
shall be true and correct and each of such parties shall have performed its
obligations thereunder required to be performed on or prior to the Closing Date;

(h) The Offered Certificates shall have been duly executed and delivered by the
Trustee and duly authenticated by the Certificate Registrar and shall be
eligible for clearance and settlement through DTC;

(i) The Representatives and the Trustee shall have received a letter from
Moody’s stating that the Offered Certificates have received a rating of “A2” and
a letter from Fitch stating that the Offered Certificates have received a rating
of “A”;

(j) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the Nasdaq National Market or in the over-the-counter
market, or trading in any securities of SBA Parent on any exchange or in the
over-the-counter market, shall have been suspended or minimum prices shall have
been established on any such exchange or such market by the Securities and
Exchange Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) a material disruption in
securities settlement, payment or clearance services in the United States,
(iii) a banking moratorium shall have been declared by Federal or state
authorities, (iv) any attack on, outbreak or escalation of hostilities or act of
terrorism involving the United States, any declaration of war by Congress or any
other national or international calamity, crisis or emergency if, in the
judgment of the Representatives, the effect of any such attack, outbreak,
escalation, act, declaration, calamity, crisis or emergency makes it impractical
or inadvisable to proceed with the completion of the offering or sale of and
payment for the Offered Certificates, or (v) the occurrence of any other
calamity, crisis (including

 

21



--------------------------------------------------------------------------------

without limitation as a result of terrorist activities), or material adverse
change in general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Representatives, impracticable or
inadvisable to proceed with the public offering or delivery of the Offered
Certificates being delivered on the Closing Date on the terms and in the manner
contemplated by this Agreement and in the Offering Memorandum (exclusive of any
amendment or supplement thereto) or that, in the judgment of the
Representatives, would materially and adversely affect the financial markets or
the markets for the Offered Certificates and or debt or equity securities;

(k) Since the date as of which information is given in the Pricing Disclosure
Package, there shall not have occurred any change, or any development which
would reasonably be expected to involve a prospective change, in or affecting
the financial condition, or in the business, assets or results of operations, of
SBA Finance or any Transaction Party, or in the Trust Fund, other than as set
forth in or contemplated by the Pricing Disclosure Package and the Offering
Memorandum at the date of this Agreement, the effect of which is, in the
Representatives’ judgment, such as to make it impracticable or inadvisable to
market or sell the Offered Certificates on the terms and in the manner
contemplated in the Preliminary Offering Memorandum and the Offering Memorandum
(exclusive of any amendment or supplement thereto);

(l) The Representatives and the Trustee shall have received (i) all title
insurance policies (or a marked, signed and predated commitment to issue all
title insurance policies) and all endorsements to previously issued title
insurance policies required to be delivered to the Servicer in connection with
the addition of the Additional Borrower Sites and the Closing Date Mortgage Loan
Increase pursuant to the Loan Agreement and (ii) evidence reasonably
satisfactory to the Representatives and their counsel, that (A) all amendments
to all Mortgages with respect to all Mortgaged Sites of the Existing Borrowers
included in the Closing Date Sites, all Mortgages with respect to all Mortgaged
Sites of the SBA III Borrowers included in the Closing Date Sites and all
assignments of rent with respect to the Other Sites included in the Closing Date
Sites have been properly prepared and duly executed by the Closing Date
Borrowers, (B) all UCC-1 financing statements required to be filed on or prior
to the Closing Date pursuant to the Transaction Documents have been prepared and
are ready to be filed and (C) on or prior to the Closing Date, the sixty-eight
(68) Ground Lease Sites owned by the Existing Borrowers but excluded from the
Closing Date Sites (as defined in the Pricing Disclosure Package) have been
assigned or terminated in accordance with the terms of Section 5.21(A)(ii) of
the Loan Agreement;

(m) On or prior to the Closing Date, the organizational documents of SBA
Infrastructure shall have been amended to add certain provisions consistent with
the current criteria of the Rating Agencies for special purpose entities, and
such documents shall have been furnished to the Representatives and shall be
reasonably satisfactory to the Representatives and their counsel;

 

22



--------------------------------------------------------------------------------

(n) (1) The Representatives and the Trustee shall have received an opinion of
Cadwalader, Wickersham & Taft LLP, special New York counsel to SBA Finance and
the Transaction Parties, dated the Closing Date and addressed to the Initial
Purchasers, regarding due authorization, execution and delivery of the
Transaction Documents by SBA Holdings, the Guarantor, SBA Infrastructure and SBA
Monarch and, with respect to the Transaction Documents to which the Depositor is
a party, the Depositor, due authorization of the direction by the Closing Date
Borrowers to the Trustee and the Certificate Registrar to execute and
authenticate the Offered Certificates, due authorization of the order by the
Depositor to the Trustee to enter into this Agreement, with respect to the
Transaction Parties, the enforceability of certain Transaction Documents, the
Offered Certificates’ entitlement to the benefits of the Trust Agreement,
required authorizations and consents of federal and New York governmental
authorities, no violations of federal or New York law or regulation, the
validity of the security interests created under the Transaction Documents,
perfection matters with respect to those security interests created under the
Transaction Documents the perfection of which is governed by New York law, the
exemption from registration of the Offered Certificates under the Securities
Act, the exemption from qualification of the Trust Agreement under the Trust
Indenture Act, the exemption from regulation as an “investment company” under
the 1940 Act of SBA Holdings, the Guarantor and the Closing Date Borrowers and
such other matters as the Representatives may reasonably request, each in form
and substance reasonably satisfactory to the Representatives and their counsel;

(2) The Representatives shall have received an opinion of Cadwalader,
Wickersham & Taft LLP, special New York counsel to SBA Finance and the
Transaction Parties, dated the Closing Date and addressed to the Initial
Purchasers, regarding the accuracy of the descriptions of the Transaction
Documents in the Pricing Disclosure Package and the Offering Memorandum and
securities law matters, including negative assurances concerning the Pricing
Disclosure Package as of the Applicable Time and the Offering Memorandum as of
its date and the Closing Date and such other matters as the Representatives may
reasonably request, each in form and substance reasonably satisfactory to the
Representatives and their counsel;

(o) The Representatives and the Trustee shall have received an opinion of
Cadwalader, Wickersham & Taft LLP, special New York counsel to the Transaction
Parties, dated the Closing Date and addressed to the Initial Purchasers,
regarding the substantive nonconsolidation of the assets and liabilities of the
Closing Date Borrowers, SBA Holdings or the Guarantor with those of SBA Finance,
in form and substance reasonably satisfactory to the Representatives and their
counsel;

(p) The Representatives and the Trustee shall have received an opinion of
Cadwalader, Wickersham & Taft LLP, special counsel to SBA Finance, dated the
Closing Date and addressed to the Initial Purchasers, to the effect that the

 

23



--------------------------------------------------------------------------------

statements made in the Preliminary Offering Memorandum and the Offering
Memorandum under the captions “Certain U.S. Federal Income Tax Considerations”
and “Certain ERISA Considerations” to the extent such statements summarize
material tax consequences or material consequences under ERISA, respectively, of
the purchase, beneficial ownership and disposition of the Offered Certificates
to the holders thereof described therein, constitute accurate summaries of the
matters described therein in all material respects, and will confirm its opinion
under the caption “Certain U.S. Federal Income Tax Considerations” that the
Trust will be treated as a mere security device or, alternatively, as one or
more grantor trusts and will not be taxable as a corporation for U.S. federal
income tax purposes, in form and substance reasonably satisfactory to the
Representatives and their counsel;

(q) The Representatives and the Trustee shall have received an opinion of
Greenberg Traurig LLP, Florida counsel to SBA Finance, the Manager, the
Sub-Manager, the Existing Borrowers and SBA USVI, dated the Closing Date and
addressed to the Initial Purchasers, regarding organizational matters, power and
authority, due authorization, execution and delivery of the Transaction
Documents by SBA Finance, the Manager, the Sub-Manager, the Existing Borrowers
and SBA USVI, absence of litigation, no conflicts with organizational documents,
Florida laws or regulations, court orders or contracts, required authorizations
and consents of Florida governmental authorities, the exemption from regulation
as an “investment company” under the 1940 Act of SBA Finance, the Manager and
the Sub-Manager and such other matters as the Representatives may reasonably
request, in form and substance reasonably satisfactory to the Representatives
and their counsel;

(r) The Representatives and the Trustee shall have received an opinion of
Greenberg and Traurig LLP, Florida counsel to the Existing Borrowers and SBA
USVI, regarding the filing of UCC-1 financing statements and the perfection of
the security interests created under the Transaction Documents the perfection of
which is governed by Florida law, in form and substance reasonably satisfactory
to the Representatives and their counsel;

(s) The Representatives and the Trustee shall have received an opinion of The
Delaware Counsel Group LLP, special Delaware counsel to the Depositor, SBA
Holdings, the Guarantor, SBA Infrastructure and SBA Monarch, regarding the due
organization of each of the Depositor, SBA Holdings, the Guarantor, SBA
Infrastructure and SBA Monarch, no conflicts with organizational documents and
Delaware laws or regulations, the enforceability of the limited liability
company agreement of each of the Depositor, SBA Holdings, the Guarantor, SBA
Infrastructure and SBA Monarch, including certain provisions thereof relating to
the filing of a voluntary bankruptcy petition, the rights of a judgment creditor
of such members against the property of the Depositor, SBA Holdings, the
Guarantor, SBA Infrastructure or SBA Monarch, as applicable, treatment as a
separate legal entity and the impact of the bankruptcy or dissolution of such
members on the Depositor, SBA Holdings, the Guarantor, SBA Infrastructure or SBA
Monarch, as applicable, in form and substance reasonably satisfactory to the
Representatives and their counsel;

 

24



--------------------------------------------------------------------------------

(t) The Representatives and the Trustee shall have received an opinion of The
Delaware Counsel Group LLP, special Delaware counsel to the Depositor, SBA
Holdings, the Guarantor, SBA Infrastructure and SBA Monarch, regarding the
applicability of Delaware law to the determination of what persons have the
authority to file a voluntary bankruptcy petition on behalf of each of the
Depositor, SBA Holdings, the Guarantor, SBA Infrastructure and SBA Monarch, as
applicable, in form and substance reasonably satisfactory to the Representatives
and their counsel;

(u) The Representatives and the Trustee shall have received an opinion of The
Delaware Counsel Group LLP, special Delaware counsel to the Depositor, SBA
Holdings, the Guarantor, SBA Infrastructure and SBA Monarch, regarding the
filing of UCC-1 financing statements and the perfection of the security
interests created under the Transaction Documents the perfection of which is
governed by Delaware law, in form and substance reasonably satisfactory to the
Representatives and their counsel;

(v) The Representatives shall have received opinions of counsel to the Trustee
and Certificate Registrar dated the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representatives
and their counsel;

(w) The Representatives and the Trustee shall have received an opinion of
Andrascik & Tita LLC, counsel to the Servicer, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives and their counsel;

(x) The Representatives and the Trustee shall have received an opinion of Wiley
Rein & Fielding, FCC counsel to SBA Finance and the Closing Date Borrowers,
dated the Closing Date and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representatives and their counsel;

(y) The Representatives shall have received an opinion of Simpson Thacher &
Bartlett LLP, dated the Closing Date and addressed to the Initial Purchasers,
with respect to the validity of the Offered Certificates and such other matters
as the Representatives may reasonably request;

(z) The Representatives and the Trustee shall have received copies of any
opinions of counsel to the Transaction Parties supplied to the Rating Agencies,
the Servicer or the Trustee in connection with the issuance of the Offered
Securities which opinions shall be dated the Closing Date and addressed to the
Initial Purchasers or accompanied by reliance letters addressed to the Initial
Purchasers;

 

25



--------------------------------------------------------------------------------

(aa) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of SBA Finance, dated the Closing
Date, in which each such officer shall state that (i) the representations and
warranties of SBA Finance in this Agreement are true and correct on and as of
the Closing Date; (ii) that SBA Finance has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date; and (iii) he or she has carefully examined the
Pricing Disclosure Package and the Offering Memorandum and, in his or her
opinion the Pricing Disclosure Package, as of the Applicable Time and as of the
Closing Date, and the Offering Memorandum, as of its date and as of the Closing
Date, did not and do not contain any untrue statement of a material fact and did
not and do not omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(bb) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of each of the Closing Date
Borrowers, dated the Closing Date, in which each such officer shall state that
(i) the representations and warranties of such Closing Date Borrower in the
Transaction Documents to which such Closing Date Borrower is a party are true
and correct on and as of the Closing Date; (ii) that such Closing Date Borrower
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied under the Transaction Documents at or prior to the
Closing Date; and (iii) he or she has carefully examined the Pricing Disclosure
Package and the Offering Memorandum and, in his or her opinion the Pricing
Disclosure Package, as of the Applicable Time and as of the Closing Date, and
the Offering Memorandum, as of its date and as of the Closing Date, did not and
do not contain any untrue statement of a material fact and did not and do not
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

(cc) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Vice President or the Treasurer of SBA Holdings, dated the Closing Date, in
which each such officer shall state that (i) the representations and warranties
of SBA Holdings in the Transaction Documents to which SBA Holdings is a party
are true and correct on and as of the Closing Date; and (ii) that SBA Holdings
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied under the Transaction Documents at or prior to the
Closing Date;

(dd) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Manager, any Vice President or the Treasurer of the Guarantor, dated the
Closing Date, in which each such officer shall state that (i) the
representations and warranties of the Guarantor in the Transaction Documents to
which the Guarantor

 

26



--------------------------------------------------------------------------------

is a party are true and correct on and as of the Closing Date; and (ii) that the
Guarantor has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied under the Transaction Documents at or prior to
the Closing Date; and

(ee) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of the Manager, dated the Closing
Date, in which each such officer shall state that (i) the representations and
warranties of the Manager in the Transaction Documents to which the Manager is a
party are true and correct on and as of the Closing Date; and (ii) that the
Manager has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied under the Transaction Documents at or prior to
the Closing Date.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

  6. Termination.

The obligations of the Initial Purchasers hereunder may be terminated by the
Initial Purchasers in their absolute discretion, by notice given to and received
by the Trustee and SBA Finance prior to delivery of and payment for the Offered
Certificates if, prior to that time, any event described in Sections 5(j) or
5(k) shall have occurred and be continuing.

 

  7. Indemnification and Contribution.

(a) SBA Finance hereby agrees to indemnify and hold harmless each Initial
Purchaser, its directors, officers and employees and each person, if any, who
controls such Initial Purchaser within the meaning of the Securities Act, from
and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof (including, but not limited to, any loss, claim,
damage, liability or action relating to purchases and sales of Offered
Certificates), to which such Initial Purchaser, director, officer, employee or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained (A) in any Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto or (B) in any materials or information provided to investors by, or with
the approval of, SBA Finance, in connection with the marketing of the offering
and sale of the Offered Certificates, including the sales presentation dated
July 25 2012 (the “Sales Slides”), and any roadshow or other investor
presentation made to investors by or on behalf of SBA Finance (whether in person
or electronically) (collectively, the “Marketing Materials”), (ii) the omission
or alleged omission to state in any Preliminary Offering Memorandum,

 

27



--------------------------------------------------------------------------------

the Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto or in any Marketing Materials, any material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, (iii) the
website maintained in compliance with Rule 17g-5 under the Exchange Act by or on
behalf of SBA Finance, the Closing Date Borrowers, the Guarantor or SBA Holdings
in connection with the offering of the Offered Certificates, or (iv) any act or
failure to act or any alleged act or failure to act by such Initial Purchaser in
connection with, or relating in any manner to, the Offered Certificates or the
offering contemplated hereby, and which is included as part of or referred to in
any loss, claim, damage, liability or action arising out of or based upon
matters covered by clauses (i), (ii) or (iii) above (provided that SBA Finance
shall not be liable under clause (iv) to the extent that it is determined in a
final judgment by a court of competent jurisdiction that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Initial Purchaser through its
gross negligence or willful misconduct); and shall reimburse such Initial
Purchaser and each such director, officer, employee or controlling person
promptly upon demand for any legal or other expenses reasonably incurred by such
Initial Purchaser, director, officer, employee or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that SBA Finance shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto or in any Marketing Materials in reliance upon and in conformity with
the Initial Purchasers’ Information. The foregoing indemnity agreement is in
addition to any liability which SBA Finance may otherwise have to such Initial
Purchaser or to any director, officer, employee or controlling person of such
Initial Purchaser.

(b) Each of the Initial Purchasers, severally and not jointly, shall indemnify
and hold harmless SBA Finance, its directors, officers, employees, and each
person, if any, who controls SBA Finance within the meaning of the Securities
Act, from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof, to which SBA Finance or any such director,
officer, employee or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained (A) in any Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum or in any
amendment or supplement thereto or (B) the Marketing Materials or (ii) the
omission or alleged omission to state in any Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto or in any Marketing Materials, any material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, but in
each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in

 

28



--------------------------------------------------------------------------------

reliance upon and in conformity with the Initial Purchasers’ Information, and
shall reimburse SBA Finance and any such director, officer, employee or
controlling person for any legal or other expenses reasonably incurred by SBA
Finance or any such director, officer, employee or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred. The
foregoing indemnity agreement is in addition to any liability which the Initial
Purchasers may otherwise have to SBA Finance or any such director, officer,
employee or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 7 of the
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 7 except to the extent it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 7. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel (in addition to
local counsel, if necessary) to represent jointly the Initial Purchasers and
their respective directors, officers, employees and controlling persons who may
be subject to liability arising out of any claim in respect of which indemnity
may be sought by the Initial Purchasers against SBA Finance under this Section 7
if, in the reasonable judgment of the Initial Purchasers, it is advisable for
the Initial Purchasers and those directors, officers, employees and controlling
persons to be jointly represented by separate counsel, and in that event the
fees and expenses of such separate counsel shall be paid by SBA Finance. No
indemnifying party shall (i) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes (x) an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding and (y) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of the
indemnified party, or (ii) be liable for any settlement of any such action
effected without its written consent (which consent shall not be unreasonably
withheld), but if settled with the consent of the indemnifying party or if there
be a final judgment of the plaintiff in any such action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment.

 

29



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 7 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 7(a) or 7(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by SBA Finance
and its affiliates on the one hand and the Initial Purchasers on the other from
the offering of the Offered Certificates or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of SBA Finance and its affiliates on the
one hand and the Initial Purchasers on the other with respect to the statements
or omissions which resulted in such loss, claim, damage or liability, or action
in respect thereof, as well as any other relevant equitable considerations. The
relative benefits received by SBA Finance and its affiliates on the one hand and
the Initial Purchasers on the other with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Offered Certificates purchased under this Agreement (before deducting
expenses) received by SBA Finance and its affiliates, on the one hand, and the
total discounts and commissions received by the Initial Purchasers with respect
to the Offered Certificates purchased under this Agreement, on the other hand,
bear to the total gross proceeds from the offering of the Offered Certificates
under this Agreement. The relative fault shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by SBA
Finance or its affiliates, or the Initial Purchasers, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission. SBA Finance and the Initial Purchasers
agree that it would not be just and equitable if contributions pursuant to this
Section 7(d) were to be determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation which does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section shall be deemed to include, for purposes of
this Section 7(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 7(d), the Initial
Purchasers shall not be required to contribute any amount in excess of the
amount by which the total price at which the Offered Certificates purchased by
them were resold to Eligible Purchasers exceeds the amount of any damages which
the Initial Purchasers have otherwise paid or become liable to pay by reason of
any untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute as provided in this Section 7(d) are
several in proportion to their respective obligations and not joint.

 

30



--------------------------------------------------------------------------------

(e) The Initial Purchasers confirm and SBA Finance acknowledges that, for all
purposes of this Agreement, the information relating to the Initial Purchasers
furnished to SBA Finance by or on behalf of the Initial Purchasers expressly for
use in the Preliminary Offering Memorandum, the Pricing Disclosure Package and
the Offering Memorandum (the “Initial Purchasers’ Information”) consists solely
of the second sentence of the last paragraph on the cover page of the
Preliminary Offering Memorandum and the Offering Memorandum, the second
paragraph of the section of the Preliminary Offering Memorandum and the Offering
Memorandum entitled “Offering of Securities” and the names, addresses and
telephone numbers on pages 29 and 33 of the Sales Slides.

 

  8. Persons Entitled to Benefit of Agreement.

This Agreement shall inure to the benefit of and be binding upon the Initial
Purchasers, the Trustee, SBA Finance and their respective successors. This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except as provided in Section 7 with respect to officers,
directors, employees or controlling persons of SBA Finance and the Initial
Purchasers and in Section 4(e) with respect to holders and prospective
purchasers of the Offered Certificates. Nothing in this Agreement is intended or
shall be construed to give any person, other than the persons referred to in
this Section 8, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

 

  9. Expenses.

(a) SBA Finance agrees to pay all costs, expenses, fees and taxes incident to
and in connection with (i) the authorization, issuance, sale, preparation and
delivery of the Offered Certificates; (ii) the preparation, printing and
distribution of the Preliminary Offering Memorandum and the Offering Memorandum
and any amendments or supplements thereto; (iii) reproducing and distributing
each of the Transaction Documents; (iv) the preparation, printing and delivery
of the certificates evidencing the Offered Certificates, including stamp duties
and transfer taxes, if any, payable upon issuance of the Offered Certificates;
(v) preparing, printing and distributing the Blue Sky Memoranda (including
related fees and expenses of counsel for the Initial Purchasers); (vi) any fees
charged by rating agencies for ratings letters and/or ratings confirmation
letters issued in connection with the issuance of the Offered Certificates;
(vii) any fees charged by the rating agencies for rating the Offered
Certificates; (viii) the fees and expenses of E&Y and Deloitte incurred in
connection with the delivery of the comfort letters and procedures letters to
the Initial Purchasers pursuant to the terms of this Agreement; (ix) the fees
and expenses of the Trustee and the Certificate Registrar (including related
fees and expenses of any counsel to such parties); (x) the fees and expenses of
counsel to SBA Finance and the Transaction Parties, (xi) the fees and expenses
of the Servicer (including related fees and expenses of counsel to the
Servicer); (xii) the reasonable fees and disbursements of Simpson Thacher &
Bartlett LLP, counsel to the Initial Purchasers; (xiii) the reasonable
out-of-pocket expenses of the Initial Purchasers incurred by the Initial
Purchasers in connection with this Agreement and the purchase and reoffering of
the Offered Certificates, including, without limitation, all travel expenses of
the Initial Purchasers and all expenses of the Initial Purchasers

 

31



--------------------------------------------------------------------------------

incurred in connection with attending or hosting meetings with prospective
purchasers of the Offered Certificates; (xiv) the reasonable out-of-pocket fees
and expenses incurred by SBA Finance in connection with attending meetings with
prospective purchasers of the Offered Certificates, (xv) expenses of all
expenses and application fees incurred in connection with the approval of the
Offered Certificates for book entry transfer by DTC; and (xvi) all other costs
and expenses incident to the performance of the obligations of SBA Finance under
this Agreement which are not otherwise specifically provided for in this
Section 9.

(b) In addition, if the Trustee shall fail to tender the Offered Certificates
for delivery to the Initial Purchasers by reason of any failure, refusal or
inability on the part of the Trustee or SBA Finance to perform any agreement on
its part to be performed, or if the Initial Purchasers shall decline to purchase
the Offered Certificates because any other condition of the Initial Purchasers’
obligations hereunder required to be fulfilled is not fulfilled, SBA Finance
will reimburse the Initial Purchasers for any reasonable out-of-pocket fees and
expenses incurred by the Initial Purchasers in connection with this Agreement
and the proposed purchase of the Offered Certificates, including the reasonable
fees and disbursements of Simpson Thacher & Bartlett LLP, counsel to the Initial
Purchasers, and the reasonable out-of-pocket fees and expenses incurred by the
Initial Purchasers in connection with hosting or attending meetings with
prospective purchasers of the Offered Certificates.

 

  10. Indemnification of the Trustee

SBA Finance hereby agrees to indemnify and hold harmless the Trustee (including
in its individual capacity) and any Affiliates, directors, officers, employees
or agents of the Trustee for and against any loss, liability, claim or expense
(including costs and expenses of litigation, and of investigation, reasonable
counsel’s fees, damages, judgments and amounts paid in settlement) arising out
of, or incurred in connection with, this Agreement, the marketing and Offering
of the Offered Certificates hereunder, or any act or omission of the Trustee
relating to the exercise and performance of any of the rights and duties of the
Trustee hereunder; provided, however, that the Trustee shall not be entitled to
indemnification pursuant to this Section 10 for any loss, liability, claim or
expense incurred by reason of any willful misfeasance, bad faith or gross
negligence of the Trustee in the performance of, or reckless disregard of, its
obligations and duties hereunder.

 

  11. Certain Additional Matters Regarding the Trustee

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Deutsche Bank Trust Company Americas, not in its individual
capacity but solely as Trustee under the Trust Agreement, in the exercise of the
powers and authority conferred upon and vested in it thereunder, (ii) each of
the undertakings and agreements herein made on behalf of the Trust is made and
intended not as a personal undertaking or agreement of the Trustee but is made
and intended solely for the purpose of binding only the Trust, and (iii) under
no circumstances shall Deutsche Bank Trust Company

 

32



--------------------------------------------------------------------------------

Americas, in its individual capacity be personally liable for the payment of any
indebtedness or expenses or be personally liable for the breach or failure of
any obligation or covenant made or undertaken by it on behalf of the Trust under
this Agreement.

 

  12. Survival.

The respective indemnities, rights of contribution, representations, warranties
and agreements of SBA Finance and the Initial Purchasers contained in this
Agreement or made by or on behalf of the Guarantor, SBA Holdings, each of the
Closing Date Borrowers, the Manager or the Initial Purchasers pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Offered Certificates and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any of them or any of
their respective affiliates, officers, directors, employees, representatives,
agents or controlling persons.

 

  13. Notices. etc.

All statements, requests, notices and agreements hereunder shall be in writing,
and:

(a) if to the Representatives, shall be delivered or sent by mail or telecopy
transmission to:

Barclays Capital Inc.

745 7th Avenue

New York, New York 10019

Attention: Asset Securitization Group

Facsimile no.: (212) 412-2663

and

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention: Credit Solutions Group

Facsimile no.: (212) 797-5300

(b) if to SBA Finance or the Trustee, shall be delivered or sent by mail or
telecopy transmission to:

SBA Senior Finance, LLC

5900 Broken Sound Parkway NW

Boca Raton, Florida 33487

Attention: Thomas P. Hunt

Facsimile no.: (561) 997-0343

 

33



--------------------------------------------------------------------------------

or

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Attention: TSS-Alternative and Structured Finance Services

w/ a copy to:

Deutsche Bank National Trust Company

100 Plaza One MS: JCY 03-0699

Jersey City, New Jersey 07311

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

 

  14. Definition of Terms.

For purposes of this Agreement, (a) the term “Material Adverse Effect” shall
have the meaning given to such term in the Loan Agreement, (b) the term
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading and (c) except where otherwise expressly provided, the term
“affiliate” has the meaning set forth in Rule 405 under the Securities Act.

 

  15. Research Independence.

SBA Finance acknowledges and agree that the Initial Purchasers’ research
analysts and research departments are required to be independent from its
investment banking division and are subject to certain regulations and internal
policies, and that the Initial Purchasers’ research analysts may hold and make
statements or investment recommendations and/or publish research reports with
respect to SBA Parent and its subsidiaries and/or the offering that differ from
the views of its investment bankers. SBA Finance hereby waives and releases, to
the fullest extent permitted by law, any claims that SBA Finance may have
against the Initial Purchasers with respect to any conflict of interest that may
arise from the fact that the views expressed by its independent research
analysts and research department may be different from or inconsistent with the
views or advice communicated to SBA Finance by the Initial Purchasers’
investment banking division. SBA Finance acknowledges that each of the Initial
Purchasers is a full service securities firm and as such from time to time,
subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in the
Offered Certificates.

 

  16. No Fiduciary Duty.

SBA Finance acknowledges and agrees that in connection with this offering of the
Offered Certificates or any other services the Initial Purchasers may be deemed
to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Initial Purchasers: (i) no
fiduciary or agency relationship between SBA

 

34



--------------------------------------------------------------------------------

Finance and any other person, on the one hand, and the Initial Purchasers, on
the other, exists; (ii) the Initial Purchasers are not acting as advisor, expert
or otherwise, to SBA Finance, and such relationship between SBA Finance, on the
one hand, and the Initial Purchasers, on the other, is entirely and solely
commercial, based on arms-length negotiations; (iii) any duties and obligations
that the Initial Purchasers may have to SBA Finance shall be limited to those
duties and obligations specifically stated herein; and (iv) the Initial
Purchasers and their respective affiliates may have interests that differ from
those of SBA Finance. SBA Finance hereby waives any claims that SBA Finance may
have against the Initial Purchasers with respect to any breach of fiduciary duty
in connection with the offering of the Offered Certificates.

 

  17. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

  18. Counterparts.

This Agreement may be executed in one or more counterparts (which may include
counterparts delivered by facsimile) and, if executed in more than one
counterpart, the executed counterparts shall each be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.

 

  19. Amendments.

No amendment or waiver of any provision of this Agreement, nor any consent or
approval to any departure therefrom, shall in any event be effective unless the
same shall be in writing and signed by the parties hereto.

 

  20. Headings.

The headings herein are inserted for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.

 

35



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement, effective as of the date first written above,
among the Trustee, on behalf of the Certificateholders, SBA Finance and the
Initial Purchasers in accordance with its terms.

 

Very truly yours, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee By:  

/s/ Maria Inoa

Name:   Maria Inoa Title:   Associate By:   /s/ Diana Vasconez Name:   Diana
Vasconez Title:   Associate SBA SENIOR FINANCE, LLC By:  

/s/ Jeffrey A. Stoops

Name:   Jeffrey A. Stoops Title:   President and Chief Executive Officer

 

Accepted: BARCLAYS CAPITAL INC. By:  

/s/ Cory Wishengrad

  Authorized Signatory DEUTSCHE BANK SECURITIES INC. By:  

/s/ Matt Bissonette

  Authorized Signatory By:  

/s/ Amit Patel

  Authorized Signatory For themselves and as Representatives of the several
Initial Purchasers named on Schedule I hereto

 

36



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal Amount
2012-1C  Certificates  

Barclays Capital Inc.

   $ 195,200,000   

Deutsche Bank Securities Inc.

   $ 140,300,000   

Citigroup Global Markets Inc.

   $ 54,900,000   

J.P. Morgan Securities LLC

   $ 54,900,000   

Wells Fargo Securities, LLC

   $ 54,900,000   

RBS Securities Inc.

   $ 54,900,000   

TD Securities (USA) LLC

   $ 54,900,000      

 

 

 

Total

   $ 610,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Pricing Term Sheet

From: BC STRUCT PROD SYND BARCLAY (BARCLAYS CAPITAL INC)

[mailto:bbarclays27@bloomberg.net]

Sent: Thursday, July 26, 2012 3:37 PM

To: Suresh, Ravi: Securitized Products (NYK)

Subject: *PRICING DETAILS* $610mm SBA Communications 2012-1C

$610mm SBA Communications Series 2012-1C

 

Joint Bookrunners   :   Barclays (Str), Deutsche Bank
                    144A/Reg S

Active Bookrunners   :   Citi, JPM, Wells Fargo Passive Bookrunners   :   TD
Securities, RBS

 

Cl

  

$AMT(MM)

  

WAL

  

MDY/F

  

EXP. FNL

  

LEGAL FNL

  

YIELD

  

COUP

  

PRICE

A    610.000    5.35    A2/A    12/2017    12/2042    2.95%    2.933%    100%

 

REGISTRATION   :   144A/Reg S     EXP RATINGS   :    Moodys/Fitch ERISA ELIGIBLE
  :   YES          EXP SETTLE   :   August 9, 2012     Bill & Deliver   :   
Barclays FIRST PAY   :   09/15/12     Bloomberg Ticker   :    SBAC <CORP>

THE SECURITIES REFERENCED HAVE NOT BEEN REGISTERED WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION DUE TO AN EXEMPTION OR EXEMPTIONS FROM REGISTRATION. A COPY
OF THE PRELIMINARY OFFERING MEMORANDUM AND FINAL OFFERING MEMORANDUM (WHEN
AVAILABLE) MAY BE OBTAINED BY ELIGIBLE INVESTORS FROM YOUR BARCLAYS CAPITAL INC.
SALES REPRESENTATIVE.



--------------------------------------------------------------------------------

SCHEDULE III

 

1. Sales Slides